PER CURIAM:
Henry Joseph Borelli, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Borelli v. Driver, 2:06-cv-00087-REM, 2007 WL 1375925 (N.D.W. Va. filed May 4, 2007 & entered May 7, 2007). Additionally, we deny Borelli’s “Emergency Application for Temporary Injunction” as moot and deny his motion to amend the caption in this case. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.